Citation Nr: 1523201	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-28 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed with respect to a June 2005 Regional Office (RO) decision that denied an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 2003.

The issue of entitlement to an initial rating in excess of 30 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied an initial rating in excess of 30 percent for migraine headaches.  

2.  In July 2005, the Veteran filed a timely NOD with RO's June 2005 decision to deny an initial rating in excess of 30 percent for migraine headaches.


CONCLUSION OF LAW

A timely NOD was filed with respect to the June 2005 rating decision that denied an initial rating in excess of 30 percent for migraine headaches.  38 U.S.C.A. 
§§ 5104(a), 5107, 7105 (West 2014); 38 C.F.R. §§ 3.110, 20.201, 20.300, 20.302, 20.305 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by filing an NOD and completed by filing a substantive appeal (VA Form 9) after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2014). The NOD must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).  

An NOD is a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  

If the agency of original jurisdiction gave notice of adjudicative determinations on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to one of the disabilities, the notice of disagreement must make that clear.  38 C.F.R. § 20.201.

Service connection for migraine headaches was granted in an October 2003 rating decision.  An initial 30 percent rating was assigned effective July 1, 2003.  Service connection for migraine headaches was one of eleven issues adjudicated in the October 2003 rating decision.

In a January 2004 VA Form 21-4138, the Veteran expressed disagreement with four specific issues in the October 2003 rating decision.  The RO's adjudication of the migraine headache issue, to include the initial 30 percent rating and the July 1, 2003 effective date, was not among the issues discussed in the January 2004 VA Form 21-4138.

Referencing the January 2004 VA Form 21-4138 and characterizing it as an NOD, the RO issued a subsequent rating decision in June 2005 that continued the initial 30 percent rating for migraine headaches.  Thereafter, in a July 2005 VA Form 9, the Veteran, through his representative, expressed the desire to appeal all issues adjudicated in the June 2005 rating decision.

The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, liberally reading the July 2005 VA Form 9, the Board resolves all reasonable doubt in the Veteran's favor and construes that correspondence as a timely NOD with the initial 30 percent disability rating for migraine headaches.  See Archbold v. Brown, 9 Vet.App. 124, 131 (1996) (substantive appeal can constitute NOD where no prior NOD has been filed as to an issue; determination of whether a "document is an NOD is a question of law for the Court to determine de novo under 38 U.S.C. § 7261(a)(1)").  

The Veteran clearly expressed disagreement with all issues adjudicated in the June 2005 rating decision, which addressed the initial ratings assigned in the October 2003 rating decision, as well as other issues listed on a contemporaneous October 2003 deferred rating decision.  The RO did not provide an SOC for any issues during the period between the October 2003 rating decision and the June 2005 rating decision.  

Accordingly, the Veteran's July 2005 correspondence on the VAF 9 is a valid NOD and initiated an appeal with respect to the initial 30 percent rating assigned for migraine headaches.  

With respect to VA's duties to notify and assist, timeliness of an NOD is a "downstream" jurisdictional matter and application or interpretation of the governing law is dispositive.  In such cases, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations have no application.  In any event, since the Board is taking action favorable to the Veteran by finding that a timely NOD was filed, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The Veteran filed a timely NOD with respect to the June 2005 rating decision that denied an initial rating in excess of 30 percent for migraine headaches.


REMAND

After an NOD has been filed in any claim, the RO is required to issue an SOC unless the veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  Here, the RO did not issue an SOC in response to the Veteran's July 2005 NOD on the issue of an initial rating in excess of 30 percent for migraine headaches.  As such, an SOC should be provided.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches is REMANDED for the following action:

Provide the Veteran and his representative with an SOC on the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  The case should be returned to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


